Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 1 of 14 PageID #: 50




                  EXHIBIT 3
 Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 2 of 14 PageID #: 51




                                DECLARATION OF BILL SCHEWE
         I, Bill Schewe, declare as follows:
         1.       I have personal knowledge of the facts contained in this Declaration, and they are
true to the best of my knowledge and belief. I am over 18 years old and competent to testify to
the following.
         2.       I farm land in and around Greenville, Illinois.
         3.       I first purchased and used Nutriplant AG foliar treatment, a spray fertilizer,
about five years ago. I bought the product from Ben Buckwalter after he cold-called me. At the
time, I bought a relatively small amount of the Nutriplant AG spray (a single 30-gallon drum)
to use on a small portion of my crops and determine if it was worth using in the future.
         4.       The foliar spray was shipped to my house and arrived in a blue drum. A true and
correct photograph of the Nutriplant AG drum I received is attached as Exhibit A.
         5.       That year, I sprayed the Nutriplant AG on my soybeans, and the product
performed like it was supposed to. Importantly, it was easy to apply. When spraying fields
during cultivation, I often mix fertilizer with different chemicals that protect crops. It is
important that the fertilizer spray mixes well with those other chemicals. It is also important that
the fertilizer spray stays in suspension and does not separate or settle. If particles settle out of
the fertilizer spray, they will clog a sprayer’s filters, screens, and nozzles. This can lead to
serious delays in spraying a field. The Nutriplant AG mixed easily with the other chemicals I
used, sprayed easily, and did not settle out.
         6.       In addition to being easy to use, the Nutriplant AG performed well. Visually,
my crops had better color, and I saw anywhere between a two- and five-bushel per acre increase
on my soybean yields that year.
         7.       Late in the same year that I had first used Nutriplant AG, Mr. Buckwalter
called me again to offer me more Nutriplant AG for the following crop year. I liked the way
Nutriplant AG performed, so I purchased even more for the next year. I also purchased some
Nutriplant SD seed treatment, which came in a round, white bucket. A true and correct
photograph of the Nutriplant SD seed treatment I received is attached as Exhibit B. I use seed
treatment to ensure seeds flow properly through my planter when planting, while providing some
added nutrients. The seed treatment worked how I wanted it to, and I was pleased with it.
         8.       Because I liked the Nutriplant products, I bought them from Mr. Buckwalter
each year. Mr. Buckwalter would call me late in the year or early the following crop year, and I
would purchase more of the Nutriplant AG and Nutriplant SD for that crop year. Since I
knew what I was getting and how the product would perform, I purchased in greater quantities in
subsequent years. In January 2018, for example, I purchased a 240-gallon tote (essentially a
large square drum) of Nutriplant AG foliar spray for use in the 2018 crop year. A true and
correct copy of the invoice Mr. Buckwalter provided me for that purchase is attached as Exhibit
C. I purchased two more 30-gallon barrels later that year. A true and correct copy of the invoice
Mr. Buckwalter provided me for that purchase is attached as Exhibit D. I would pay the
invoices up front and the product would typically arrive in late February or early March.
         9.       That changed in late 2019. At the end of that year, Mr. Buckwalter called me and
asked if I was still happy with the product. I understood him to be referring to the Nutriplant
products, which were the only products I had purchased from him. I told him the products
worked the way I wanted them to, and I ordered a 240-gallon tote of the Nutriplant AG foliar
spray and more buckets of the Nutriplant SD seed treatment. I ordered another 240-gallon tote
 Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 3 of 14 PageID #: 52




of the Nutriplant AG foliar spray because I was comfortable with the product. I knew what I
was getting and how it worked.
         10.    In early January 2020, Mr. Buckwalter gave me an invoice that showed that I was
buying a 240-gallon tote of Nutriplant AG foliar spray and four buckets of the Nutriplant
SD seed treatment. The invoice included photos of the Nutriplant AG foliar treatment and the
Nutriplant SD seed treatment, which were the same as the products I had purchased in each
prior year. A true and correct copy of the invoice Mr. Buckwalter provided me for that transac-
tion is attached as Exhibit E. I again paid Mr. Buckwalter up front for those products and
waited for them to be delivered to me.
         11.    The products did not arrive by late February or early March of that year as they
typically had in the past, so I called Mr. Buckwalter. He assured me the product was on its way.
         12.    The foliar spray arrived first. Before I even unloaded it from the truck I could see
through the tote that the spray itself looked different. I could see through the tote that the
product had separated out. While Nutriplant foliar spray was always a uniform black color,
this was separated out into layers, with heavier particles at the bottom and the lighter liquids at
the top. I also saw that the label on the tote said “Yield Nation” instead of Nutriplant. A true
and correct photograph of the tote of foliar spray I received, as well as its label, is attached as
Exhibit F.
         13.    Mr. Buckwalter later dropped off the seed treatment in person. Instead of the
round, white Nutriplant buckets, the seed treatment was in square buckets that said “Yield
Nation.” A true and correct photograph of the bucket of seed treatment I received is attached as
Exhibit G. When I asked Mr. Buckwalter about this, he simply said that “we put it in a different
bucket this year.” I understood him to mean that the Nutriplant product was simply packaged
differently.
         14.    At no point before this did Mr. Buckwalter specifically mention the Yield Nation
company. While “Yield Nation” was on the invoices I received, I understood that to be an entity
Mr. Buckwalter worked with. I had never heard of Yield Nation providing product in its own
packaging until I read it on the labels of the products that Mr. Buckwalter sent me in 2020. He
had always sold me Nutriplant products, and he had offered to sell me Nutriplant products
again in 2020. The only reason I purchased those products in large quantities was because I
believed them to be Nutriplant and therefore I knew how they would perform.
         15.    I called Mr. Buckwalter and asked why the foliar spray looked different and had
settled out. He simply said that “the product settles out a little more this year.” He told me he
would send me a mixer to agitate the product before spraying it.
         16.    I tried a small amount of the spray on a few acres to see if it would hurt my crops.
Unlike the Nutriplant foliar spray I believed I purchased and had purchased in the past, this
product was horrible in terms of mixing and spraying. Because it settled out, it had solids in it
that plugged the screens and filters in my sprayer. This meant I had to repeatedly lose time
unclogging those screens to spray my fields. Eventually the spraying system became clogged
with sediment from the spray. After spending many hours trying to clean the spraying system, I
had to give up and dispose of the foliar spray. Because the spray was mixed with other
chemicals, I lost those chemicals as well.
         17.    That was not the end of my problems. Mr. Buckwalter




                                                 2
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 4 of 14 PageID #: 53
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 5 of 14 PageID #: 54
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 6 of 14 PageID #: 55
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 7 of 14 PageID #: 56
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 8 of 14 PageID #: 57
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 9 of 14 PageID #: 58
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 10 of 14 PageID #: 59
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 11 of 14 PageID #: 60
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 12 of 14 PageID #: 61
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 13 of 14 PageID #: 62
Case: 4:21-cv-00308-RLW Doc. #: 6-3 Filed: 03/11/21 Page: 14 of 14 PageID #: 63
